UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-2201



MELVIS TABE-EBOB,

                                                          Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-476-243)


Submitted:   July 29, 2003                 Decided:   August 12, 2003


Before WIDENER, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle L. C. Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C.,
for Petitioner.    Paul J. McNulty, United States Attorney, S.
Kathleen Pepper, Special Assistant United States Attorney,
Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Melvis Tabe-Ebob petitions for review of an order of the Board

of   Immigration   Appeals   (“Board”)   finding   that   she   failed    to

establish exceptional circumstances warranting the immigration

judge to reopen the removal proceedings.      Tabe-Ebob contends:        (1)

she established that her failure to appear was due to exceptional

circumstances and (2) the immigration judge erred by finding she

did not submit an affidavit.        Finding no reversible error, we

affirm.

      This Court’s review of the Board’s denial of a motion to

reopen is extremely deferential, and the decision will not be

reversed absent abuse of discretion. Stewart v. INS, 181 F.3d 587,

595 (4th Cir. 1999).     Motions to reopen are disfavored.         INS v.

Doherty, 502 U.S. 314, 323 (1992); 8 C.F.R. § 1003.2(c) (2003).           We

find the BIA did not abuse its discretion in finding that Tabe-Ebob

failed to establish exceptional circumstances warranting granting

a motion to reopen.      See 8 U.S.C. § 1229a(b)(5)(C)(i), (e)(1)

(2000).     Assuming, arguendo, that the immigration judge erred

regarding the affidavit, this Court reviews only the Board’s

findings.     The Board has the authority to make its own findings.

Rusu v. INS, 296 F.3d 316, 320 n.6 (4th Cir. 2002).             Here, the

Board made an independent finding as to Tabe-Ebob’s allegations in

the motion to reopen.




                                   2
     Accordingly, we deny the petition for review.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                3